Citation Nr: 0412223	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  97-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right elbow.

2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a cervical spine disorder based on VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

This issue of entitlement to service connection for 
disability of the cervical spine is discussed further in the 
remand portion of this decision.


FINDINGS OF FACT

1.  Competent evidence establishes that the veteran's initial 
injury of the right elbow occurred during combat and that a 
current disability of the right elbow is at least as likely 
as not related to the initial injury. 

2.  The competent evidence does not establish that the 
veteran suffered an additional disability as a result of any 
delay in diagnosis during VA medical treatment in 1996 for a 
cervical spine disorder. 


CONCLUSIONS OF LAW

1.  A disability of the right elbow was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2003).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a cervical spine disorder based on VA medical treatment 
have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 C.F.R. § 3.304(d). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VA may issue regulations clarifying the types 
of activities that will be considered to fall within the 
scope of the term.  Accordingly, the manual provision does 
not require VA to accept any particular military citations as 
conclusive evidence that a veteran engaged in combat for 
purposes of 38 U.S.C. § 1154(b).  Nevertheless, we believe 
that, in adjudicating claims for benefits, VA would 
ordinarily be justified in concluding that certain military 
citations constitute sufficient evidence, in the absence of 
contrary evidence, that a particular veteran engaged in 
combat.  We note that a number of citations appear to be 
awarded primarily or exclusively for circumstances relating 
to combat.  See, e.g., SECNAVINST 1650.1F, para. 14 (Aug. 8, 
1991) (Department of Navy Combat Action Ribbon); 32 C.F.R. 
§§ 578.4(a) (Medal of Honor), 578.5(a) (Distinguished Service 
Cross), 578.7(a) (Silver Star), 578.11(a) (Bronze Star), 
32 C.F.R. § 578.14(a) (Purple Heart), 578.61(d)(1)(i) 
(Department of Army Combat Infantryman Badge).  VAOPGCPREC 
12-99.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and - (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation services by the Secretary (including by a 
service-provider used by the Secretary for such purpose under 
section 3115 of this title) as part of an approved 
rehabilitation program under chapter 31 of this title, or (B) 
by participation in a program (known as a ''compensated work 
therapy program'') under section 1718 of this title. (b) 
Where an individual is, on or after December 1, 1962, awarded 
a judgment against the United States in a civil action 
brought pursuant to section 1346(b) of title 28 or, on or 
after December 1, 1962, enters into a settlement or 
compromise under section 2672 or 2677 of title 28 by reason 
of a disability or death treated pursuant to this section as 
if it were service-connected, then no benefits shall be paid 
to such individual for any month beginning after the date 
such judgment, settlement, or compromise on account of such 
disability or death becomes final until the aggregate amount 
of benefits which would be paid but for this subsection 
equals the total amount included in such judgment, 
settlement, or compromise.  38 U.S.C.A. § 1151.   

Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (Sec. 3.800). (a) General. Where it 
is determined that there is additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately. (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. (2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. ``Necessary consequences'' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the  case of incompetent 
veterans.  38 C.F.R. § 3.358(a)-(c)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Duty to Assist

Initially the Board notes that section 5103(a), as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 38 
C.F.R. § 3.159(b), as recently amended, require VA to inform 
a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).  Here all the development needed 
for an informed determination on the veteran's claim for 
service connection for a right elbow disability and 
compensation under section 1151 has been completed.  As will 
be discussed below, the record as it now stands supports a 
grant of service connection for a right elbow disability. 

Regarding the claim for compensation under section 1151, the 
situation is different but, as will be explained, there is no 
prejudice to the veteran in not having provided him with a 
precise explanation of the new-law notice and duty to assist 
provisions.  For example he received a copy of the RO rating 
in September 1998 that advised him of the basis for the 
determination that VA treatment or lack thereof did not 
contribute to a collapse of C5-C6 that required surgical 
correction.  He also had three hearings.  At the first in May 
2001 he claimed VA was negligent in treating him before the 
surgery and that he had problems now with the right arm 
(Transcript (T) at 3-4, 6).  He was given a release form for 
private treatment he received before VA admitted him in 1996 
(T 7).  The record does not show he submitted the release 
form or explained the failure to assist in developing the 
claim.  

Thereafter the VA rating decision in 2002 explained that the 
basis for the denial was that the record did not show VA 
negligence or an event not reasonably foreseeable resulted in 
additional disability.  At his second hearing in February 
2003 he and his representative essentially continued to argue 
that a delay in diagnosing his cervical spine infection 
resulted in nerve damage and that VA, in essence, did not 
properly treat him (T 2-10, 12 and 14).  After the hearing VA 
obtained a medical opinion in this matter.  The Statement of 
the Case in May 2003 explained, in essence, that he had not 
established the threshold element of having additional 
disability as a result of VA medical treatment.  The document 
also included a statement of the applicable VCAA provisions.  

Responding to the statement of the case in his substantive 
appeal the veteran continued to argue that VA did not follow 
the proper standard of care in 1996 and as a result his 
cervical spine disability deteriorated to its present state.  
However he did not identify any medical opinion that 
supported his contention.  This line of argument continued at 
his Board hearing in September 2003, but again in extensive 
testimony he did not identify any medical evidence/opinion 
directed to the existence of additional disability as a 
result of VA medical treatment for his cervical spine 
disorder (T at 44-49, 52, 54-57).  The record was kept open 
to accommodate the veteran on all appeal issues (T 40-43).  
He did submit evidence but it related to a cervical spine 
injury in 1995.

In summary, the duty to notify of the information and 
evidence needed to substantiate and complete a claim was met 
through the rating decision, the statement of the case that 
notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reason the claim was 
denied.  The crucial element of additional disability as a 
result of treatment was also explored thoroughly at the Board 
hearing.  In other words, through these written and in person 
communications the veteran and his representative already had 
an extensive advisement as to the evidence that would be 
required to substantiate this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio, 
supra.

The second obligation, the VA duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, is met 
through the assembled VA medical records and a medical 
opinion concerning the medical question presented in this 
appeal.  See 38 C.F.R. §  3.159(c)(4).  Further, the 
appellant had an opportunity to add medical evidence but no 
additional evidence was received in response to the Board's 
invitation at the September 2002 hearing, or earlier at the 
RO hearing in 2001.

Therefore, the Board finds that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable, informed disposition of this issue has been 
obtained or the appellant has been notified of the additional 
evidence necessary to substantiate his claim.  Under these 
circumstances, the VA has no outstanding duty to assist the 
appellant before proceeding to a decision on the merits.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Thus, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO as VA has provided the essential notice and 
duty to assist information and has assisted in developing 
pertinent facts.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).


Right Elbow Disability

The Board recognizes that combat injury is presented as a 
link to the current right elbow disability identified as 
olecranon bursitis and degenerative joint disease.  
Therefore, the previously cited provisions of 38 U.S.C.A. § 
1154, relating to combat veterans are applicable to this 
case.  

The decision in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996) set out a three-step analysis for applying 38 U.S.C.A. 
§ 1154(b).  First, it must be determined that there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation" of disease or injury due to combat.  Second, it 
must be determined whether such evidence is "consistent with 
the circumstances, conditions or hardships of such service."  
If both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  In Caluza v. Brown, 7 Vet. 
App. 498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Further, it was 
stated that as a result the lay or other evidence would be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service.  Here there is satisfactory evidence of circumstance 
that would support combat related injury of the right elbow, 
not the least of which being his awards and decorations that 
are primarily or exclusively related to combat.

The Board notes that the right elbow disorder was not 
reported in service but there is competent evidence of a 
right elbow disability currently that is deemed probably 
rather than merely possibly linked to military service.  The 
VA examiner in 1996 did not establish the underlying 
predicate issue of whether the veteran sustained the injury 
in service.  The conclusion of a probable nexus correctly 
addressed only the medical question of relationship between 
the current disability and the claimed injury and is deemed 
adequate for rating purposes.  That the injury was mild or 
slight cannot be satisfactorily discounted and could 
reasonably explain the absence of records showing treatment 
or a history notation at separation.  


In addition, the regulations demand a liberal application in 
cases such as the veteran's, where the basic elements needed 
to establish service connection are well settled.  See, for 
example, 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.103(a), 
3.303(a).  A definite link is not required.  The evidence 
need only approximate a balance between positive and negative 
evidence to prevail on the claim.  In order for a claimant to 
prevail, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence).  
Caluza, supra.  Each of the elements is established through 
competent, or satisfactory evidence, where required in this 
case.  The Board finds the veteran, who served in combat, is 
credible and that his recollection viewed in conjunction with 
the record supports the finding that he injured his right 
elbow during service.  The competent medical evidence 
supports a finding that his current elbow disability is 
related to that injury.    Accordingly, entitlement to 
service connection for his right elbow injury is warranted. 


Compensation under 38 U.S.C.A. § 1151

After the veteran filed his claim for compensation under 
section 1151 in April 1998, the RO reviewed VA clinical 
records and a report of VA hospitalization that began in late 
September 1996.  Collectively the record showed that when he 
was seen in August 1996 as an outpatient, for neck pain a 
current X-ray compared with one from January 1996 showed no 
change in the degenerative spurring of the lower cervical 
vertebral bodies.  The clinical records from January 1996 
regarding the cervical spine noted his complaint of 
paresthesia in the upper extremities and that the assessment 
was rule out cervical spine disease.  The impression was of 
mild degenerative changes.  In mid September a clinical 
record entry noted he had a recent neck injury.  

According to the record of VA hospitalization in late 
September 1996, the veteran had a known degenerative disc 
disease and a six-week history of "electrical pain" in both 
arms and the right leg with head movement.  It was reported 
that he was helping his son hang shingles six weeks earlier 
and heard a popping sound as he turned his head to the side.  
Since then he had severe numbness in his neck and right arm, 
weakness both upper extremities, night sweats, fever and 
shaking chills.  A MRI showed osteomyelitis-discitis.  He 
underwent a fusion of C4-C7 and corpectomy at C5-C6.  
Subsequent evaluations showed no loosing of the fusion and in 
November 1996 he stated that he was doing much better since 
the surgery.  

The VA examiner in April 2003 reviewed the record and 
referred to the information deemed relevant, which the Board 
has presented above in some detail.  On the specific question 
of whether delay in diagnosing the cervical spine infection 
resulted in additional disability, the examiner agreed there 
was a delay but that the surgery was successful in 
eradicating the infection and that there was no evidence the 
delay caused an "increased disability".

As noted above, when a veteran suffers additional disability 
or death as a result of hospital care, medical or surgical 
treatment furnished by the VA, disability compensation shall 
be awarded in the same manner if such disability or death 
were service connected.  A VA General Counsel opinion held 
that under the provisions of 38 U.S.C.A. § 1151, benefits may 
be paid for a disability or death attributed to the VA's 
failure to diagnose and/or treat a preexisting condition when 
the VA provides treatment or an examination.  VAOPGCPREC 5-01 
(Feb. 5, 2001).  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
Brown v. Gardner, 513 U.S. 115 (1994) (language of statute 
was plain and did not require a showing of fault).  However 
additional disability was still a threshold element that 
needed to be established.  In any event, as the appellant 
filed this claim after that date he must show some degree of 
fault or negligence in medical treatment, or as was explained 
in the General Counsel opinion, disability or death due to a 
preexisting condition when occurring as a result of VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death.  However, the threshold 
question is whether there was additional disability.  Without 
additional disability the question of fault or negligence is 
not a relevant issue.  

In essence, the VA examiner determined there was no 
additional disability (termed "increased disability" in the 
report) as a result of any delay, no matter how long, in 
diagnosing the cervical spine disorder in 1996.  Obviously, 
from the content of the opinion, the examiner took into 
account the veteran's physical condition immediately prior to 
and subsequent to the medical treatment.  38 C.F.R. § 
3.358(b)(1).  The examiner noted the veteran's current 
symptoms, that he had had a solid fusion and concluded that 
the current neurological residuals and limited motion were 
not an increase in disability for which hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2). 

Here the veteran did have a preexisting disability of the 
cervical spine, degenerative joint disease.  The threshold 
determination of additional disability as the result of 
aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment is clear from 
the regulations.  38 C.F.R. § 3.358(c)(1), (2).  The Board 
notes that despite requesting and being given an opportunity 
to submit additional medical evidence to substantiate this 
element of his claim, no competent evidence was submitted to 
support the existence of additional disability as a result of 
the delay in diagnosis on VA's part.  To reiterate, there is 
no obligation to move on to the next element in the analysis 
regarding carelessness, negligence, lack of proper skill, 
error in judgment or similar instances of fault or whether 
there was any event that was not reasonably foreseeable in 
the absence of medical evidence showing additional disability 
resulted from the VA treatment in question.  The existence of 
additional disability is a medical question beyond the 
competence of the appellant or his representative as well as 
the Board.  The VA did obtain a medical opinion and the 
appellant had the opportunity to obtain additional medical 
evidence directed to this threshold element.  Absent some 
medical opinion which in some way alludes to additional 
disability as a result of any delay in diagnosing his 
cervical spine condition in 1996, the Board concludes that 
compensation benefits under 38 U.S.C.A. § 1151 are not 
warranted and that the claim should be denied.

In short, the record contains no medical evidence supporting 
the appellant's allegations of additional disability to 
reasonably call into question the conclusions of the VA 
examiner in 2003.  In the absence of medical evidence that 
supports the appellant's contentions, and in consideration of 
the competent medical evidence, which is against his claim, 
the Board finds that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
based on VA medical treatment for a cervical spine disorder.


ORDER

Service connection for a disability of the right elbow is 
granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 based on 
VA medical treatment for a cervical spine disorder is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

Regarding service connection for a cervical spine disorder on 
a direct basis, the Board observes that the record does not 
contain a medical opinion that addressed this issue.  The 
veteran's testimony (RO hearing at 3-4, 7 and Board hearing 
at 23, 33-35) adds to the evidence of an initial injury 
during combat and this evidence collectively is deemed 
satisfactory evidence to support the initial element for 
service connection under section 1154(b).  The record also 
establishes a current cervical spine disability manifested by 
degenerative changes from at least 1995 according to recently 
received private records.  The VA examiner in 2003 who 
examined the veteran in connection with the compensation 
claim brought under section 1151 noted an X-ray in 1996 
showed degenerative joint disease of the cervical spine.  As 
stated no examination of record provides sufficient medical 
evidence to decide the claim.  Therefore, a medical 
examination and/or opinion are necessary before the Board 
proceeds to a decision on the merits.  See for example 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 C.F.R. § 3.159(c)(4)(2003). 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The Board observes that the RO did 
previously provide an acceptable notice of the VCAA 
requirements in this matter.

Accordingly, this case is REMANDED for the following action: 

1.  The VBA AMC should contact the 
veteran and give him the opportunity to 
identify any additional healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
cervical spine disorder.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers unless it is 
determined that such records are no 
longer in existence.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

2.  If the VBA AMC is unable to obtain 
any of the identified records, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
orthopedic examination for the purpose of 
ascertaining the etiology of any cervical 
spine disability found.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner shall address the following 
question:

Does the veteran currently have a chronic 
cervical spine disability that is at 
least as likely as not related to 
injuries to the cervical spine that are 
reported to have occurred during combat 
and a parachute jump during military 
service. Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for a cervical spine 
disability.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The purpose of this remand is to insure due process and 
obtain additional relevant information.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby advised that 
failure to report for any scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO/VBA AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



